Citation Nr: 0734031	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-30 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for hallux valgus of 
the left foot, currently rated as 0 percent disabling.

3.  Entitlement to an increased rating for hallux valgus of 
the right foot, currently rated as 0 percent disabling.  

4.  Entitlement to service connection for peripheral vascular 
disease with loss of posterior tibial artery palpability.  


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1976 to July 1979.  He also had service with the Army 
Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran's bilateral pes planus is currently rated as 10 
percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (2007).  To 
warrant a higher 30 percent rating, there must be evidence of 
severe pes planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  Id.  The report of the April 
2003 VA examination is insufficient to determine whether a 
higher rating is warranted.  Although the examiner stated 
that there was no mid foot mal-alignment or deviation of the 
Achilles tendon on weight-bearing, there was no discussion of 
the criteria mentioned above.  For this reason, another VA 
examination is needed to address these pertinent rating 
criteria.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 
(1994).

The veteran also has hallux valgus deformities (bunions) on 
each foot, which are rated as 0 percent disabling 
(noncompensable).  To warrant higher 10 percent ratings, the 
evidence must show an operation of the hallux valgus 
deformity with resection of the metatarsal head or that the 
deformity is so severe that the resulting disability is 
equivalent to the amputation of the great toe.  38 C.F.R. § 
4.71a, 
DC 5280 (2007).  There is no evidence that he has had 
surgery, so higher ratings are only warranted if this 
disability is equivalent to amputation of the great toes.  
The report of the April 2003 VA examination does not address 
this criterion; therefore, another VA examination is needed.  

The April 2003 VA examiner also noted a diagnosis of 
peripheral vascular disease with loss of the posterior tibial 
artery palpability.  The veteran did not file a formal claim 
for service connection for this condition; however, the RO 
denied service connection for this condition in the May 2003 
rating decision.  He appealed this decision, but 
unfortunately, he was never provided with VCAA notice with 
regard to this particular claim.  For this reason, a remand 
is required to ensure he is provided the requisite notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA letter 
specifically concerning the claim for 
service connection for peripheral vascular 
disease with loss of posterior tibial 
artery palpability.  

2.  Schedule the veteran for an 
appropriate VA medical examination to 
assess the severity of his service-
connected foot disabilities.  The examiner 
should provide an opinion as to the 
following:

a.	Does the veteran's bilateral pes planus 
result in objective evidence of marked 
deformity (pronation, abduction, etc.)?  
If so, describe the nature and severity 
of the deformity.

b.	Does the veteran's bilateral pes planus 
cause pain on manipulation and use 
accentuated?  

c.	Is there an indication that the 
veteran's bilateral pes planus causes 
swelling on use?

d.	Does the veteran's bilateral pes planus 
result in characteristic callosities?

e.	Are the veteran's hallux valgus 
deformities equivalent to amputation of 
the great toe on either foot?

The claims folder is to be made available 
to the examiner and the examiner is asked 
to indicate that he or she has reviewed 
the claims file for the veteran's 
pertinent medical history.  A copy of this 
remand should also be provided.  

If an opinion cannot be rendered in response to 
these questions, please explain why this is not 
possible or feasible.

3.  After completion of the above, if the 
claims are not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



